Citation Nr: 0822195	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-07 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as due to 
inservice exposure to herbicide agents.

2.  Entitlement to service connection for a skin disorder of 
the left upper hip and calf, to include as due to inservice 
exposure to herbicide agents.

3.  Entitlement to service connection for dermatitis of the 
face, to include as due to inservice exposure to herbicide 
agents.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).  


FINDINGS OF FACT

1.  In November 2007, prior to the promulgation of a decision 
by the Board, the veteran withdrew his appeal of the issues 
of entitlement service connection for a skin disorder of the 
left upper hip and calf, to include as due to inservice 
exposure to herbicide agents, and entitlement to service 
connection for dermatitis of the face, to include as due to 
inservice exposure to herbicide agents.

2.  Peripheral neuropathy of the lower extremities was first 
diagnosed many years after the veteran's active military 
service, and is not shown by the medical evidence of record 
to be related to the veteran's military service or to any 
incident therein, to include as due to exposure to 
herbicides.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issues of entitlement to service 
connection for a skin disorder of the left upper hip and 
calf, to include as due to inservice exposure to herbicide 
agents, and entitlement to service connection for dermatitis 
of the face, to include as due to inservice exposure to 
herbicide agents, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  Peripheral neuropathy of the lower extremities was not 
incurred in or aggravated by active military service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issues

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In November 2007, the veteran's representative submitted a 
statement indicating that the veteran wished to withdraw his 
appeal regarding the issues of entitlement to service 
connection for a skin condition of the left upper hip and 
calf, to include as due to inservice exposure to herbicide 
agents, and entitlement to service connection for dermatitis 
of the face, to include as due to inservice exposure to 
herbicide agents.  38 U.S.C.A. § 7105(d)(5); see 38 C.F.R. § 
20.204(b).  Accordingly, these issues are no longer in 
appellate status.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran has withdrawn 
these issues and there effectively remains no allegation of 
errors of fact or law for appellate consideration.  As such, 
the Board does not have jurisdiction to review the appeal as 
to these issues.



II.  Service Connection for Peripheral Neuropathy

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim for 
entitlement to service connection for peripheral neuropathy 
of the lower extremities, the RO's letter dated in January 
2004 advised the veteran of the foregoing elements of the 
notice requirement.  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his service personnel records, his VA treatment 
records, and his identified private treatment records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, all 
necessary VA medical examinations have been conducted.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini, 18 Vet. 
App. at 112.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
organic diseases of the nervous system, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In February 2004, the veteran underwent a VA examination.  He 
complained of cramps in his legs and numbness in his thighs 
for two years.  The veteran explained that the numbness 
started as a small patch, and then it spread from the hip to 
the knees and to both thighs laterally.  There was also some 
tingling and burning of the thigh.  The veteran noted that 
his symptoms did not extend to his legs and feet.  Physical 
examination revealed that the veteran had 5/5 strength in his 
bilateral thighs, bilateral hamstrings, bilateral calves, and 
bilateral ankles.  Reflexes in the ankles and knees were 
present and equal.  Sensation to pinprick and light touch 
vibration sense were intact.  The diagnosis was "mild 
chronic (not acute or subacute) peripheral neuropathy of the 
lower extremities."  The VA examiner noted that the 
veteran's peripheral neuropathy was "[n]ot due to Agent 
Orange."

VA treatment records from February 2004 reveal the veteran's 
complaints of numbness and tingling of the lateral thighs for 
two months.  The veteran reported that he was exposed to 
Agent Orange.  Physical examination revealed a decreased 
pinprick and light touch of the lateral aspect of the thighs 
and legs.  The provisional diagnosis was peripheral 
neuropathy.  In April 2004, the veteran underwent an 
electromyography (EMG).  The impression was rule out lateral 
femoral cutaneous neuropathy.  There was patchy evidence of 
neurogenic process in the left L4-L5 muscle.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange).  In 
the case of such a veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods.  In this case, 
the veteran's service in the Republic of Vietnam from March 
1966 to April 1967 has been confirmed.  Accordingly, the 
veteran is presumed to have been exposed to herbicide agents.  
The Board notes, however, that this presumption of service 
connection is not applicable to the disorder being considered 
on appeal, i.e. peripheral neuropathy of the lower 
extremities.  Specifically, a rebuttable presumption is 
recognized for acute and subacute peripheral neuropathy; 
however, 3.309(e) defines this term as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).  The veteran's peripheral 
neuropathy was first diagnosed in 2004, well over 35 years 
after his exposure to herbicide agents inservice, and has not 
resolved.  Moreover, the February 2004 VA examiner indicated 
that the veteran's peripheral neuropathy of the lower 
extremities was mild and chronic, and was not acute or 
subacute.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

After reviewing the veteran's claims folder, the Board finds 
that there is no evidence even suggesting a direct link 
between the veteran's current peripheral neuropathy of the 
lower extremities, and his inservice exposure to herbicide 
agents.  Combee, 34 F.3d at 1042.  The veteran's service 
medical records are silent as to any complaints of or 
treatment for peripheral neuropathy.  The veteran's post-
service medical records reveal that he was first diagnosed 
with peripheral neuropathy in 2004, which is 35 years after 
his discharge from service.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).

Overall, the preponderance of the evidence is against the 
veteran's claim.  Peripheral neuropathy of the lower 
extremities was not shown inservice or within one year after 
service discharge.  There is no competent medical evidence of 
record that relates the veteran's current peripheral 
neuropathy of the lower extremities to his military service, 
or to any incident therein.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The appeal as to the issues of entitlement to service 
connection for a skin disorder, to include as due to 
inservice exposure to herbicide agents, and entitlement to 
service connection for dermatitis of the face, to include as 
due to inservice exposure to herbicides, is dismissed.

Service connection for peripheral neuropathy of the lower 
extremities, to include as due to inservice exposure to 
herbicides, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


